
	
		I
		111th CONGRESS
		1st Session
		H. R. 2285
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Peters introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  business credit for the acquisition of fleet vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Vehicle Efficiency Heightening
			 Investment Credit to Lift our Economy Act of 2009.
		2.Credit for fleet
			 vehicles
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 45Q the following new section:
				
					45R.Fleet
				vehicles
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to each fleet vehicle placed in service by the taxpayer
				during the taxable year.
							(2)Applicable
				amountFor purposes of
				paragraph (1), the applicable amount is—
								(A)$4,000 for a fleet
				vehicle which is—
									(i)a
				passenger automobile that—
										(I)is assembled in
				the United States, and
										(II)has a highway
				label fuel economy value of 27 miles per gallon or greater but less than 30
				miles per gallon,
										(ii)a
				passenger automobile that—
										(I)is assembled in
				North America, and
										(II)has a highway
				label fuel economy value of 30 miles per gallon or greater, or
										(iii)a nonpassenger
				automobile that—
										(I)is assembled in
				the United States, and
										(II)has a highway
				label fuel economy value of 24 miles per gallon or greater,
										(B)$5,000 for a fleet vehicle which is—
									(i)a
				passenger automobile that—
										(I)is assembled in
				the United States, and
										(II)has a highway
				label fuel economy value of 30 miles per gallon or greater, or
										(ii)a
				work truck that is assembled in the United States and registered by the dealer
				as a registered work truck, or
									(C)$3,000 for a fleet vehicle which is—
									(i)a
				nonpassenger automobile that—
										(I)is assembled in
				North America, and
										(II)has a highway label fuel economy value of
				24 miles per gallon or greater.
										(b)LimitationNot
				more than 15 fleet vehicles may be taken into account under subsection (a) for
				a taxable year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Fleet
				vehicleThe term fleet vehicle means a motor
				vehicle—
								(A)which is a
				passenger automobile, nonpassenger automobile, or work truck,
								(B)the original use
				of which commences with the taxpayer,
								(C)which is acquired
				for use or lease by the taxpayer and not for resale,
								(D)which is property of a character subject to
				an allowance for depreciation, and
								(E)which is made by a
				manufacturer.
								(2)Automobile;
				passenger automobile; work truckThe terms
				automobile, passenger automobile, and work
				truck have the meanings given such terms in section 32901(a) of title
				49, United States Code.
							(3)Nonpassenger
				automobileThe term
				nonpassenger automobile means an automobile classified as a light
				truck under part 523 of title 49, Code of Federal Regulations, and is not a
				work truck.
							(4)Highway label
				fuel economy valueThe term
				highway label fuel economy value means the number, expressed in
				miles per gallon, centered directly below the words Highway MPG
				on the label required to be affixed or caused to be affixed on a new automobile
				pursuant to subpart D of part 600 of title 40, Code of Federal Regulations.
							(5)Motor
				vehicleThe term motor
				vehicle means any vehicle which is manufactured primarily for use on
				public streets, roads, and highways (not including a vehicle operated
				exclusively on a rail or rails) and which has at least 4 wheels.
							(d)Special
				rulesFor purposes of this section—
							(1)Related
				person
								(A)In
				generalThe taxpayer and any person related to the taxpayer shall
				be treated as one person.
								(B)Related person
				definedA person (hereinafter
				in this paragraph referred to as the related person) is related
				to any other person if—
									(i)the related person
				bears a relationship to such person specified in section 267(b) or section
				707(b)(1), or
									(ii)the related
				person and such person are engaged in trades or business under common control
				(within the meaning of subsections (a) and (b) of section 52).
									For
				purposes of subparagraph (A), in applying section 267(b) or 707(b)(1),
				10 percent shall be substituted for 50
				percent.(2)Reduction in
				basisFor purposes of this
				subtitle, the basis of any property for which a credit is allowable under
				subsection (a) shall be reduced by the amount of such credit so allowed.
							(3)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				paragraphs (5), (6), (7), (8), and (9) of section 30B(h) shall apply.
							(e)TerminationThis
				section shall not apply to any property purchased after December 31,
				2010.
						.
			(b)Credit To be
			 part of business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following:
				
					(36)the fleet vehicle
				credit determined under section
				45R(a).
					.
			(c)BasisSection
			 1016(a) of such Code is amended by striking and at the end of
			 paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
				
					(38)to the extent provided in section
				45R(d)(2).
					.
			(d)Conforming
			 amendmentsThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
				
					
						Sec. 45R. Fleet
				vehicles.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
			
